Citation Nr: 0718908	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-39 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left arm disability as a result of damage to the left arm in 
June 1998 at the Bay Pines, Florida, Department of Veterans 
Affairs (VA) Medical Center (MC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1980 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating determination 
of the VA Regional Office (RO) located in New, New York.  

Thereafter, the Louisville, Kentucky, RO assumed 
jurisdiction.  

In May 2006, the veteran appeared at a hearing before the 
undersigned at the RO.  

This matter is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran maintains that compensation is warranted under 
38 U.S.C.A. § 1151 for treatment/physical therapy received, 
or lack thereof, following surgery performed on her left arm 
in June 1998.

The provisions of 38 U.S.C. § 1151 provide that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, medical or surgical treatment, or 
examination, compensation shall be awarded in the same manner 
as if such disability were service connected.  See also 38 
C.F.R. § 3.800.  Amendments to 38 U.S.C. § 1151 made by 
Public Law 104-204 require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the additional disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 that were 
filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. 
Reg. 31263 (1998).  As the veteran's claim was received 
subsequent to this time, this claim must be decided under the 
current, post-October 1, 1997 version of 38 U.S.C.A. § 1151, 
as enacted in Public Law No. 104-204.

A review of the record reveals that initially the RO was not 
able to obtain copies of any treatment records relating to 
the June 1998 surgery or subsequent follow-up treatment 
records.  Subsequently, some treatment records relating to 
follow-up visits and therapy were associated with the claims 
folder.  However, it does not appear that the surgical report 
has been associated with the claims folder.  

Of record is a June 18, 1998, treatment record from the Bay 
Pines, VA Medical Center (MC) which indicates that the 
veteran was received from SICU at 5 AM postop, left hand, 
with ace wrap from the left elbow to the left hand.  Also of 
record are treatment records dated July 27, 1998, and August 
27, 1998.  There have been no other records associated with 
the claims folder.  The Board is of the opinion that a search 
for additional records should be performed, including the 
report of surgery performed on either June 17, 1998, or June 
18, 1998.  

The Board further observes that the veteran reported that she 
had been evaluated on several occasions for her left hand and 
forearm at the Augusta, Georgia, and East Orange, New Jersey, 
VA facilities.  It does not appear that any attempts have 
been made to obtain these records.  Under Bell v. Derwinski, 
2 Vet. App. 611 (1992), VA is deemed to have constructive 
knowledge of certain documents which are generated by VA 
agents or employees.  Id. at 612-13.  If those documents 
predate a Board decision on appeal, are within VA's control, 
and could reasonably be expected to be part of the record, 
then "such documents are, in contemplation of law, before the 
Secretary and the Board and should be included in the 
record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

The Board also notes that on a form entitled "Disabled 
Veterans Application for Vocational Rehabilitation" the 
veteran reported that she was in receipt of social security 
disability benefits partly as a result of her left arm and 
hand.  These records have also not been associated with the 
claims folder.  They may be of importance as they might 
contain records relating to the surgery and the treatment 
received subsequent to the surgery.  

The Board also observes that there has not been an opinion 
rendered as to whether the veteran would be entitled to 
compensation under the provisions of § 1151 based upon 
treatment/physical therapy she received at that facility in 
conjunction with her left hand/arm. 

Accordingly, the case is REMANDED for the following action:

1.  Request that an additional search be 
conducted for any additional records 
associated with the June 17-18, 1998, 
left arm/hand surgery at the Bay Pines 
VAMC, with specific emphasis being placed 
upon obtaining the surgical report, the 
nursing notes, and any follow-up 
treatment notes.  If no records are 
available, it should be so stated, with 
an explanation as to what attempts were 
made to obtain the records.  

2.  Obtain copies of all records of the 
veteran's treatment for any left arm/hand 
problems from the Augusta, Georgia, and 
East Orange, New Jersey, VAMCs from 1998 
to the present.  

3.  Obtain the records pertinent to the 
veteran's claim for SSA disability 
benefits, to include the medical records 
relied upon in allowing that claim.  The 
materials obtained should be associated 
with the claims file

4.  Schedule the veteran for a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of any residuals of left 
arm/hand surgery.  All indicated studies 
must be conducted.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  In addition, it 
is requested that the examiner provide 
answers to the following:

(a) The degree of medical probability 
that there was any increased or 
additional disability with regard to 
residuals of left arm/hand surgery as a 
result of treatment received, including 
physical therapy or lack thereof, at the 
VAMC beginning in June 1998.

(b) If the physician believes that 
increased or additional left arm/hand 
disability arose out treatment received 
at the VA facility, including as a result 
of physical therapy or a lack thereof, 
identify the increment of increased or 
additional disability;

(c) If the physician believes that 
increased left arm/hand problems arose 
out of treatment received in June 1998 
and thereafter, identify the degree of 
medical probability that any increased or 
additional disability was proximately 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA in furnishing the 
surgery/treatment/physical therapy; and

(d) If the physician believes that 
increased or additional left arm/hand 
residuals arose out of the additional 
treatment, or lack of treatment, 
including physical therapy received, 
identify the degree of medical 
probability that any increased or 
additional disability was reasonably 
foreseeable.

Any opinions expressed must be 
accompanied by a complete rationale in a 
typewritten report. If an opinion can not 
be expressed without resort to 
speculation, the examiner should so 
indicate.

5.  After completion of the above, review 
the expanded record and determine if the 
benefit sought can be granted. If the 
claim remains denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


